      Case 9:21-cv-00021-DLC-KLD Document 3 Filed 03/17/21 Page 1 of 3



Gregory A. McDonnell
Thomas C. Orr Law Offices, P.C.
523 S. Orange Street
P.O. Box 8096
Missoula, MT 59807
Phone: (406) 543-0999
Fax: (406) 522-0560
Email: greg@tcorrlaw.com;
office@tcorrlaw.com;


Attorneys for Plaintiff



            IN THE UNITED STATES DISTRICT COURT,
       FOR THE DISTRICT OF MONTANA, MISSOULA DIVISION


 WILLIAM E. RIDEG,                          Cause No. 9:21-cv-00021-DLC-KLD

                               Plaintiff,
 v.
                                             NOTICE THAT PLAINTIFF’S
 ROBERT BERLETH and NADIA                   MOTION FOR REMAND IS RIPE
 BERLETH,                                          FOR RULING

                            Defendants.




      COMES NOW, Plaintiff, William E. Rideg, by and through his counsel of

record, Gregory A. McDonnell of Thomas C. Orr Law Offices, P.C. and respectfully

provides notice to this Court that the Defendants’ time to respond to Plaintiff’s

Motion for Remand to State District Court (Mar. 2, 2021) (DKT 2) has expired.


                                                                        1|Page
NOTICE
      Case 9:21-cv-00021-DLC-KLD Document 3 Filed 03/17/21 Page 2 of 3



      Pursuant to D. Mont. L. R. 7.1(d)(1)(B)(ii) a response brief is to be filed

“within 14 days after the motion was filed.” The local rules also note “[a] motion is

deemed ripe for ruling at the close of the time for response.” D. Mont. L. R.

7.1(d)(1)(D). “Failure to file a response brief may be deemed an admission that the

motion is well taken.” D. Mont. L. R. 7.1(d)(1)(B)(ii).

      In the present matter, Plaintiff filed his Motion, Brief in Support, and

associated exhibits on March 2, 2021. (DKTS 2, 2-1, 2-2). Defendants (one of whom

is a Montana attorney) were served electronically via CM/ECF. (DKT 2).

Defendants’ Response Brief was due 14 days after filing. D. Mont. L. R.

7.1(d)(1)(B)(ii). Counting every day, excluding the day that triggers the period,

Defendant’s Response was due on March 16, 2021. See Fed. R. Civ. P. 6(a)(1).

      Defendants have failed to file a timely response brief. Plaintiff’s motion for

remand is now ripe for ruling and Defendants’ failure to file should be deemed an

admission that the motion is well taken.


      RESPECTFULLY SUBMITTED this 17th day of March, 2021.


                                       THOMAS C. ORR LAW OFFICES, P.C.

                                       /s/ Gregory A. McDonnell
                                       Gregory A. McDonnell
                                       Attorneys for Plaintiff



                                                                           2|Page
NOTICE
      Case 9:21-cv-00021-DLC-KLD Document 3 Filed 03/17/21 Page 3 of 3




                         CERTIFICATE OF SERVICE
                                 D. Mont. L.R. 5
       I, Gregory McDonnell, attorney for Plaintiff, hereby certifies that a copy of
the foregoing was served on these persons by the following means:


         1,2 CM/ECF
            Hand Delivery
            Mail
            Overnight Delivery Service
            Fax
            Email
      1.    Clerk, U.S. District Court;
      2.    Defendants Robert and Nadia Berleth, by and through their counsel,
            Robert Berleth, Esq. MT Bar No. 53919739

      RESPECTFULLY SUBMITTED this 17th day of March, 2021.


                                      THOMAS C. ORR LAW OFFICES, P.C.

                                      /s/ Gregory A. McDonnell
                                      Gregory A. McDonnell
                                      Attorneys for Plaintiff




                                                                           3|Page
NOTICE
